DETAILED OFFICE ACTION ACCOMPANYING NOTICE OF ALLOWABILITY
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"], AIA  provisions. 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Examiner’s Statement of Reasons for Allowance
01.	Claims 1-20 are allowed. The following is Examiner’s Statement of Reasons for Allowance.
Independent product claim 1 is allowed because the prior art of record neither anticipates nor renders obvious: 
With respect to independent product claim 1: 
A device, comprising: logic circuitry having transistors with gate lines; and a backside power network having buried supply rails with at least one buried supply rail having a continuity break, wherein the transistors are arranged in a cell architecture having an N-well break with the gate lines passing through the N-well break and the continuity break, 
as the underlined limitations are specifically structured and as they are interrelated with each other.
Although various prior art references (see, for example, Sapatnekar-7665 and Liu-5830) disclose several of the limitations in product claim 1, these references neither anticipate nor render obvious the above identified limitations as they are specifically structured and as they are interrelated with each other.
Independent process claim 16 is allowed because the prior art of record neither anticipates nor renders obvious: 
With respect to independent process claim 16: 
A method, comprising: providing logic circuitry with transistors and gate lines; and providing a backside power network with buried supply rails with at least one buried supply rail having a continuity break, arranging the transistors in a cell architecture having an N-well break with the gate lines passing through the N-well break and the continuity break,
as the underlined limitations are specifically performed and as they are interrelated with each other.
Although various prior art references (see, for example, see, for example, Sapatnekar-7665 and Liu-5830) disclose several of the limitations in process claim 16, these references neither anticipate nor render obvious the above identified limitations as they are specifically performed and as they are interrelated with each other.
CONCLUSION
02.	Any comment considered necessary by Applicants must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call--Mr. Sayadian's electronic mail address is hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814